DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Brody on April 22, 2021.

The application has been amended as follows: 

Claim 1 Lines 1-2: A method of manufacturing [[a]] the stainless steel pipe for oil wells of claim 6 comprising: 

Claim 6: Please replace claim 6 as follows.
A stainless steel pipe for oil wells having a chemical composition of, in mass %:
up to 0.05% C;
up to 1.0% Si;
0.01 to 1.0% Mn;
up to 0.05% P;
below 0.002% S;
0.001 to 0.1% Al;
16.0 to 18.0% Cr;
3.0 to 5.5% Ni;
1.8 to 3.0% Mo;
1.0 to 3.5% Cu;

up to 0.05% O;
0 to 0.3% Ti;
0 to 0.3% Nb;
0 to 0.3% V;
0 to 2.0% W;
0 to 0.01% Ca;
0 to 0.01% B; and
the balance Fe and impurities,
wherein the steel has a metal structure having:
an average retained-austenite ratio,             
                
                    
                        V
                    
                    
                        γ
                        A
                        V
                        E
                    
                
            
         , of 2.5 to 15% in volume fraction and a standard deviation of retained-austenite ratio, σ(), of 1.0 or below; 
a volume fraction of ferrite phase of not lower than 10% and lower than 60%; and
a volume fraction of martensite of not lower than 40%; 
wherein             
                
                    
                        V
                    
                    
                        γ
                        A
                        V
                        E
                    
                
            
         and σ() are calculated as: 
            
                
                    
                        V
                    
                    
                        γ
                        A
                        V
                        E
                    
                
                =
                 
                 
                (
                
                    
                        V
                    
                    
                        γ
                        I
                    
                
                +
                 
                
                    
                        V
                    
                    
                        γ
                        M
                    
                
                +
                 
                
                    
                        V
                    
                    
                        γ
                        O
                    
                
                )
                /
                3
            
         
            
                σ
                
                    
                        γ
                    
                
                =
                
                    
                        (
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                γ
                                                I
                                            
                                        
                                        -
                                        
                                            
                                                V
                                            
                                            
                                                γ
                                                A
                                                V
                                                E
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        +
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                γ
                                                M
                                            
                                        
                                        -
                                        
                                            
                                                V
                                            
                                            
                                                γ
                                                A
                                                V
                                                E
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        +
                        
                            
                                
                                    
                                        
                                            
                                                V
                                            
                                            
                                                γ
                                                O
                                            
                                        
                                        -
                                        
                                            
                                                V
                                            
                                            
                                                γ
                                                A
                                                V
                                                E
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        )
                        /
                        2
                         
                        )
                    
                    
                        1
                        /
                        2
                    
                
            
         
wherein
            
                
                    
                        V
                    
                    
                        γ
                        I
                    
                
            
         is a volume fraction of retained austenite on an inner surface of the steel pipe,
            
                
                    
                        V
                    
                    
                        γ
                        M
                    
                
            
         is a volume fraction of retained austenite in a middle section as determined along a wall thickness of the steel pipe, and 
            
                
                    
                        V
                    
                    
                        γ
                        O
                    
                
            
         is a volume fraction of retained austenite on an outer surface of the steel pipe.


Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely product claims 6-12, require a stainless steel pipe for oil wells with a specific range for its constituent elements with a metal structure having in volume fraction 2.5 to 15% average retained-austenite ratio, 10 to lower than 60% ferrite and not lower than 40% of martensite. The steel further requires that the standard deviation of retained-austenite ratio to be 1.0 or below. Claims 1-5 are directed to the process of making the product.
The prior art of record, JP 2012-149317 A of Kimura and its English machine translation (JP'317) teaches a high strength martensitic stainless steel seamless pipe for an oil well having both YS of 655 MPa or more with a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. JP'317 teaches that its alloy has a microstructure comprising, in volume ratio, 50% or more of tempered martensite, 25% or less of residual austenite (γ) and 15% or more of a ferrite phase (α). However, JP'317 does not teach at least of the average and standard deviation of residual austenite as it is being claimed with the measurements taken along the inner, middle and outer portions of the steel. In addition, Applicant points out that there are differences in the process of making the instant steel and that of the prior art such as the instant steel requiring two steps of tempering to attain the claimed properties of the instant claims. Additionally, Table 2 and Table 3, specifically samples 11-13, of the instant specification teaches that the standard deviation of the austenite cannot be attained within the claimed range of the instant claims if the steel is made with only one tempering step instead of two tempering steps thereby indicating that one cannot presume that all of the properties claimed instant claims of the instant steel would be necessarily present in the steel of the prior art. Therefore, instant claims are distinct from the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733